

Exhibit 10.34




Partner Agreement Between
OZ Advisors LP and Alesia Haas
This Partner Agreement dated as of December 9, 2016 (as amended, modified,
supplemented or restated from time to time, this “Agreement”) reflects the
agreement of OZ Advisors LP (the “Partnership”) and Alesia Haas (the “Limited
Partner”) with respect to certain matters concerning (i) the admission of the
Limited Partner to the Partnership upon December 13, 2016 (the “Admission
Date”); (ii) the grant by the Partnership to the Limited Partner on the
Admission Date of one Class D-30 Common Unit (as defined below) under the
Och-Ziff Capital Management Group LLC 2013 Incentive Plan or a successor or
predecessor plan (such plans, collectively, the “Plan”), (iii) conditional
grants by the Partnership, OZ Management LP (“OZM”) and OZ Advisors II LP
(“OZAII” and, together with the Partnership and OZM, the “Operating
Partnerships”) of PSIs to the Limited Partner, pursuant to which the Limited
Partner may receive conditional PSI Distributions in a combination of PSI Cash
Distributions, including grants of Deferred Cash Interests under the DCI Plan
(“PSI DCIs”), and PSI Class D Unit Distributions under the Plan, comprising
Class D Common Units in the Partnership (“PSI Class D Units”) and Class D Common
Units in the other Operating Partnerships (“OZM & OZAII PSI Class D Units”)
pursuant to Partner Agreements between the Limited Partner and the other
Operating Partnerships (as amended, modified, supplemented or restated from time
to time, the “OZM & OZAII Partner Agreements”); (iv) conditional discretionary
grants by the Operating Partnerships to the Limited Partner of Performance
Distributions (as defined herein), pursuant to which the Limited Partner may
receive a combination of cash distributions, including Deferred Cash Interests
under the DCI Plan (together with any PSI DCIs, “Deferred Cash Interests”), and
grants of Operating Group D Units under the Plan, comprising Class D Common
Units in the Partnership (together with PSI Class D Units, “New Class D Units”)
and OZM & OZAII PSI Class D Units (together with the Class D Common Units in the
Partnership, a “Performance Class D Unit Distribution”); and (v) her rights and
obligations under the Amended and Restated Agreement of Limited Partnership of
the Partnership dated as of December 14, 2015 (as amended, modified,
supplemented or restated from time to time, the “Limited Partnership
Agreement”). This Agreement shall be a “Partner Agreement” (as defined in the
Limited Partnership Agreement). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Limited Partnership
Agreement. References in this Agreement to actions of the General Partner refer
to actions of the General Partner acting on behalf of the Partnership.
1.    Admission of the Limited Partner; Initial Grant of One Class D Common
Unit; Grant of PSIs; Quarterly Advances.
(a)    Admission of the Limited Partner. Pursuant to the provisions of Section
3.1(f) of the Limited Partnership Agreement, the General Partner hereby
designates a new series of Class D Common Units, which shall be “Class D-30
Common Units.” The award of one Class D-30 Common Unit described in this Section
1 has been approved under the Plan. The Limited Partner shall be admitted as a
limited partner of the Partnership as of the Admission Date, and the General
Partner shall then cause the Limited Partner to be named as a Limited Partner in
the books of the Partnership and the Partnership shall issue to the Limited
Partner one





--------------------------------------------------------------------------------




Class D-30 Common Unit (the “Initial Class D Common Unit”) pursuant to and
subject to the Plan. The Limited Partner agrees that she shall be bound by the
terms and provisions of the Limited Partnership Agreement as of the Admission
Date and shall execute the signature page of the Limited Partnership Agreement
attached hereto. Upon the Admission Date, the Limited Partner’s initial Capital
Account balance will be $0 (zero dollars). The Limited Partner is hereby
designated an “Original Partner” (for purposes of the Limited Partnership
Agreement) by the General Partner as of the Admission Date and the rights,
duties and obligations of the Limited Partner under the Limited Partnership
Agreement following her admission to the Partnership shall, except to the extent
modified by the terms of this Agreement, be the same as those of the previously
admitted Original Partners thereunder.
(b)    Title. Upon her admission to the Partnership, the Limited Partner will
hold the title of Executive Managing Director with respect to the General
Partner and will be appointed as the Chief Financial Officer of the Och-Ziff
Group.
(c)    Profit Sharing Interests. Subject to the terms of this Agreement and the
Limited Partnership Agreement, as of January 1, 2017 the Partnership may issue
1,000,000 PSIs to the Limited Partner and each of the other Operating
Partnerships may simultaneously issue an equal number of PSIs to the Limited
Partner. The Limited Partner acknowledges and agrees that the number of PSIs
held by the Limited Partner may be increased or reduced (including to zero) by
the PMC Chairman in accordance with the terms of the Limited Partnership
Agreement.
(d)    Quarterly Advances. Commencing with the Admission Date and prior to the
Withdrawal or Special Withdrawal of the Limited Partner, OZ Management LP shall
make a cash distribution of profits to the Limited Partner with respect to each
quarter of such Fiscal Year (a “Quarterly Advance”) equal to $125,000, with such
Quarterly Advances being distributed in advance on January 1, April 1, July 1
and October 1 of such Fiscal Year; provided that, in the General Partner’s
discretion, some or all of the Operating Partnerships may make any Quarterly
Advance; and provided, further, that the first Quarterly Advance shall include
the amount accrued for the period from the Admission Date through December 31,
2016, inclusive. As determined by the General Partner, any portion of the PSI
Cash Distribution in respect of any Fiscal Year (excluding any Deferred Cash
Interests) that would otherwise be made to the Limited Partner by any of the
Operating Partnerships shall be reduced by the aggregate amount of Quarterly
Advances made to the Limited Partner by such Operating Partnership in respect of
the same Fiscal Year, but not below zero and without duplication; provided, that
if the aggregate amount of Quarterly Advances in respect of such Fiscal Year
distributed by any Operating Partnership is greater than the portion of the PSI
Cash Distribution that would otherwise be payable by such Operating Partnership
in respect of such Fiscal Year, the Performance Cash Distribution (as defined
below) (excluding any Deferred Cash Interests) or any other cash distributions
that would otherwise be made by such Operating Partnership to the Limited
Partner in respect of such Fiscal Year may be reduced by the amount of such
deficit, but not below zero and without duplication. If the aggregate amount of
Quarterly Advances made in respect of any Fiscal Year exceeds the aggregate
reductions made pursuant to the foregoing sentences of this Section 1(d) in
respect of the cash distributions (excluding Deferred Cash Interests) for such
Fiscal Year, then, in the sole discretion of the PMC Chairman, the portions of
the Variable


2
    

--------------------------------------------------------------------------------




Distribution (as defined below) for such Fiscal Year to be distributed to the
Limited Partner in the form of Operating Group D Units and Deferred Cash
Interests may be reduced by an aggregate amount of no more than such excess.
2.    Variable Distributions.
(a)    Variable Distributions. Subject to the other terms of this Agreement and
the Limited Partnership Agreement, the Limited Partner may receive (i) with
respect to each Fiscal Year commencing with 2016, conditional performance-based
discretionary awards from the Operating Partnerships as described below (a
“Performance Distribution” and, together with any PSI Distribution in respect of
the same Fiscal Year, a “Variable Distribution”); and (ii) with respect to each
Fiscal Year commencing with 2017, a PSI Distribution as described below. Any
Variable Distribution for Fiscal Year 2016 shall be comprised only of a
Performance Distribution and the Limited Partner shall not be eligible to
receive a PSI Distribution in respect of Fiscal Year 2016. The PMC Chairman
shall make all decisions relating to: (A) any PSI Distribution as provided in
the Limited Partnership Agreement, and (B) any Performance Distribution,
including, without limitation, whether any Performance Distribution will be
granted to the Limited Partner, and the amount of any such Performance
Distribution based on any considerations he determines to be appropriate,
including but not limited to the aggregate amount of distributions made to the
Limited Partner by the Operating Partnerships with respect to any Fiscal Year.
All determinations by the PMC Chairman shall be final. Any such determinations
to award a Performance Distribution in respect of a Fiscal Year shall not create
or imply any obligation to award a Performance Distribution in respect of any
other Fiscal Year.
(b)    Determination of Variable Distributions. Subject to Sections 2(c) and
2(d) and the terms of the Limited Partnership Agreement, any Variable
Distribution in respect of any Fiscal Year commencing with Fiscal Year 2016 may
be comprised of:
(i)    other than with respect to Fiscal Year 2016, a PSI Distribution in an
amount calculated in accordance with the terms of the Limited Partnership
Agreement consisting of a combination of (A) a PSI Cash Distribution, including
grants of Deferred Cash Interests, and (B) a PSI Class D Unit Distribution; and
(ii)    a Performance Distribution in an amount determined in the sole
discretion of the PMC Chairman consisting of a combination of (A) cash
distributions from one or more of the Operating Partnerships, including grants
of Deferred Cash Interests (collectively, the “Performance Cash Distribution”
and, together with the PSI Cash Distribution for such Fiscal Year, a “Variable
Cash Distribution”), and (B) a Performance Class D Unit Distribution (together
with the PSI Class D Unit Distribution for such Fiscal Year, a “Variable Class D
Unit Distribution”).
(c)    Guaranteed Variable Distributions. Subject to Section 2(d) but
notwithstanding any other provisions of this Section 2 to the contrary:


3
    

--------------------------------------------------------------------------------




(i)    Guaranteed Variable Distribution for Fiscal Year 2016. Subject to Section
2(d)(i) below, the Limited Partner’s Variable Distribution in respect of Fiscal
Year 2016 (including the Quarterly Advances relating to such Fiscal Year) shall
be comprised solely of a Performance Distribution, and the amount of such
Performance Distribution shall be $1,604,000 (the “Guaranteed 2016 Annual Bonus
Amount”), which represents an annualized amount of $3,500,000, pro-rated based
on the number of days between July 15, 2016 and December 31, 2016, inclusive;
provided that (i) the portion of the Variable Cash Distribution in respect of
Fiscal Year 2016 to be received by the Limited Partner in the form of Deferred
Cash Interests shall equal 25% of the Variable Distribution for such year, and
(ii) the amount of the Variable Cash Distribution in respect of Fiscal Year 2016
payable other than in the form of Deferred Cash Interests shall be reduced by an
amount equal to any fees (“Consulting Fees”) the Limited Partner has received in
respect of the Consulting Agreement dated August 25, 2016 between the Limited
Partner and OZ Management LP (as amended, the “Consulting Agreement”) in
accordance with the penultimate paragraph of Section 3.
(ii)    Guaranteed Minimum Variable Distribution for Fiscal Year 2017. Subject
to Section 2(d)(i) below, the amount of the Limited Partner’s Variable
Distribution in respect of Fiscal Year 2017 (including the Quarterly Advances
relating to such Fiscal Year) shall be no less than $2,250,000 (such minimum,
the “Guaranteed 2017 Minimum Bonus Amount”); provided, that, the target amount
thereof shall be an amount between the Guaranteed 2017 Minimum Bonus Amount and
$4,000,000, with the actual amount of the Variable Distribution for Fiscal Year
2017 to be determined in the sole discretion of the PMC Chairman based on any
considerations he determines to be appropriate, including but not limited to,
the Limited Partner’s performance and the overall performance and growth of
Och-Ziff. The portion of the Variable Cash Distribution in respect of the
Guaranteed 2017 Minimum Bonus Amount to be received by the Limited Partner in
the form of Deferred Cash Interests shall equal 25% of the Guaranteed 2017
Minimum Bonus Amount.
(d)     Withdrawal Events.
(i)    Relating to the Variable Distributions for 2016 and 2017. In order to be
eligible to receive any portion of the Variable Distribution in respect of: (x)
Fiscal Year 2016, the Limited Partner shall not have been subject to a
Withdrawal pursuant to clause (A) (Cause) or clause (C) (resignation) of Section
8.3(a)(i) of the Limited Partnership Agreement as of December 31, 2016, and (y)
Fiscal Year 2017, the Limited Partner shall not have ceased to be an Active
Individual LP as of December 31, 2017.
(ii)    Relating to Other Variable Distributions. In order to be eligible to
receive any Variable Distribution in respect of Fiscal Years commencing with


4
    

--------------------------------------------------------------------------------




2018, the Limited Partner shall not have been subject to a Withdrawal or Special
Withdrawal, in each case as of any applicable distribution date.
3.    Variable Cash Distributions. Unless determined otherwise in the sole
discretion of the PMC Chairman and subject to Section 2, the Limited Partner may
conditionally receive 75% of any Variable Distribution to which she may be
entitled in respect of any applicable Fiscal Year in the form of a Variable Cash
Distribution as follows:
(a)    as of January 15 of the subsequent Fiscal Year, the Limited Partner may
conditionally receive cash distributions from the Operating Partnerships equal
to 50% of the amount of such Variable Cash Distribution (not including the
portion of such Variable Cash Distribution to be distributed as Deferred Cash
Interests in accordance with Section 3(b) below); provided that, for purposes of
this Section 3(a), these amounts shall be determined by the PMC Chairman in his
sole discretion taking into account the General Partner’s estimate of the
aggregate distributions to be made by the Operating Partnerships with respect to
each Operating Group A Unit in respect of the Net Income earned by the Operating
Partnerships during such Fiscal Year;
(b)    as of the 4Q Distribution Date relating to such Fiscal Year, the Limited
Partner may conditionally receive a portion of the Variable Cash Distribution
equal to 25% of the Variable Distribution in respect of such Fiscal Year in the
form of a grant of Deferred Cash Interests relating to one or more OZ Funds (as
defined in the DCI Plan) in accordance with the DCI Plan, such grant to be made
by the Partnership and/or the other Operating Partnerships in the sole
discretion of the General Partner; and
(c)     as of the 4Q Distribution Date relating to such Fiscal Year, the Limited
Partner may conditionally receive cash distributions from the Operating
Partnerships in an amount equal to the Variable Cash Distribution for such
Fiscal Year, less the amounts of such Variable Cash Distribution to be
distributed in accordance with Sections 3(a) or 3(b) above.
The amount of the Variable Cash Distribution in respect of Fiscal Year 2016
shall be reduced by the amount of any Consulting Fees, with the amount of such
Consulting Fees to be offset against the portion of the Variable Cash
Distribution for 2016 payable under Section 3(a) above and/or Section 3(c) above
as determined by the Operating Partnerships in their discretion.
Any cash distributions to be made to the Limited Partner under this Section 3
may be made by one or more of the Operating Partnerships in the proportions
determined by the General Partner in its sole discretion. Any portion of any
Performance Cash Distribution (excluding any Deferred Cash Interests) to be
distributed to the Limited Partner by the Partnership may be made as a
distribution of Net Income allocated to a Class C Non-Equity Interest in
accordance with the Limited Partnership Agreement or pursuant to a different
arrangement structured by the General Partner in its sole discretion.
4.    Variable Class D Unit Distributions. Unless determined otherwise in the
sole discretion of the PMC Chairman, and subject to Section 2:


5
    

--------------------------------------------------------------------------------




(a)    Grant of Operating Group D Units. The Limited Partner may conditionally
receive 25% of any Variable Distribution to which she may be entitled in respect
of any applicable Fiscal Year in the form of a Variable Class D Unit
Distribution on the 4Q Distribution Date relating to such Fiscal Year (a “Unit
Grant Date”) in the form of Operating Group D Units as follows: (i) the
Partnership may conditionally grant to the Limited Partner a number of New
‎Class D Units equal to the Class D Unit Equivalent Amount in accordance with
Section 4(b) below, and (ii) the other two Operating Partnerships may
conditionally grant to the Limited Partner a number of OZM & OZAII ‎PSI Class D
Units equal to the Class D Unit Equivalent Amount pursuant to the OZM & OZAII
Partner Agreements.
(b)    Issuance of New Class D Units by the Partnership. Upon each determination
to issue New Class D Units to the Limited Partner on any Unit Grant Date as part
of a Variable Class D Unit Distribution in accordance with the provisions of
Section 2, the General Partner shall designate a new series of Class D Common
Units pursuant to the provisions of Section 3.1(f) of the Limited Partnership
Agreement. The Partnership shall issue a number of Class D Common Units of such
series equal to the Class D Unit Equivalent Amount to the Limited Partner
pursuant to and subject to the Plan on such Unit Grant Date. Upon issuance of
such New Class D Units, the General Partner shall cause the Limited Partner to
be named as the holder of such New Class D Units in the books of the Partnership
and the portion of the Limited Partner’s Capital Account balance attributable to
such New Class D Units shall be $0 (zero dollars). Upon issuance, any such New
Class D Units shall be designated as “Original Common Units” of the Limited
Partner (for purposes of the Limited Partnership Agreement) by the General
Partner and the rights, duties and obligations of the Limited Partner with
respect to such New Class D Units under the Limited Partnership Agreement shall
be the same as those applicable to the Class D Common Units thereunder, except
to the extent modified by the terms of this Agreement.
(c)    Class D Unit Equivalent Amount. For purposes of any New Class D Units to
be awarded in respect of a Variable Class D Unit Distribution under Section 2:
(i)    the term “Class D Unit Equivalent Amount” shall mean the quotient of the
Variable Class D Unit Distribution divided by the Class D Unit Fair Market
Value, rounded to the nearest whole number.
(ii)    the term “Class D Unit Fair Market Value” shall mean the average of the
closing price on the New York Stock Exchange of Och-Ziff Capital Management
Group LLC’s Class A Shares for the ten trading day period beginning (and
including) December 11 (or the next trading day in the event that December 11 is
not a trading day) of the year to which the award relates.
For example, if the Limited Partner’s Variable Class D Unit Distribution in
respect of a Fiscal Year is $1,500,000, and the average closing price of Class A
Shares for the ten trading day period beginning December 11 of such Fiscal Year
is $25 per share, then the Limited Partner would receive an award of 60,000
Class D Common Units (($1,500,000 / $25) = 60,000 Class D Common Units) in
respect of such Variable Class D Unit Distribution.


6
    

--------------------------------------------------------------------------------




5.    Withdrawal, Vesting, Transfer, Exchange and Non-Compete Provisions.
(a)    Class D Common Units.
(i)    Initial Class D Common Unit. The following changes shall apply to the
provisions of Sections 2.13(g), 8.3(a)(ii) and 8.4(b) of the Limited Partnership
Agreement with respect to the Limited Partner and any Related Trusts, and her or
their Initial Class D Common Unit: (A) the Initial Class D Common Unit shall be
treated as a Class A Common Unit thereunder, (B) the Initial Class D Common Unit
shall be conditionally vested upon issuance, subject to the other terms hereof,
(C) the consequences of any breach by the Limited Partner of any of the
covenants set forth in Section 2.13(b)(i) (as modified hereunder) and Section
2.13(b)(ii) of the Limited Partnership Agreement shall be as set forth in
Section 5(d)(ii), and (D) if the Initial Class D Common Unit (or any Class A
Common Unit acquired in respect thereof) is reallocated under Section 5(d)(ii)
below, any such reallocated Common Units shall remain vested.
(ii)    New Class D Units. The following changes shall apply to the provisions
of Sections 2.13(g) and 8.4(b) of the Limited Partnership Agreement with respect
to the Limited Partner and any Related Trusts, and her or their New Class D
Units: (i) the New Class D Units shall be treated as Class A Common Units
thereunder, (ii) twenty-five percent (25%) of any New Class D Units shall vest
on each of the first four anniversaries of December 26 of the Fiscal Year to
which the relevant Variable Distribution relates, subject to the other terms
hereof, (iii) the New Class D Units granted as part of any Variable Distribution
shall only cease to vest and be subject to forfeiture in the event that the
Limited Partner is subject to a Withdrawal pursuant to clause (A) (Cause) or
clause (C) (resignation) of Section 8.3(a)(i) of the Limited Partnership
Agreement, (iv) the consequences of any breach by the Limited Partner of any of
the covenants set forth in Section 2.13(b)(i) (as modified hereunder) and
Section 2.13(b)(ii) of the Limited Partnership Agreement shall be as set forth
in Section 5(d)(ii), and (v) if any such New Class D Units (or any Class A
Common Units acquired in respect thereof) are reallocated, any such reallocated
Common Units shall remain subject to the same vesting requirements as they had
been before such reallocation.
(b)    Deferred Cash Interests. Deferred Cash Interests shall vest as specified
in the DCI Plan and any award agreement entered into by the Limited Partner with
respect to the grant of such Deferred Cash Interests, and additionally the
consequences with respect to the Deferred Cash Interests of any breach by the
Limited Partner of any of the covenants set forth in Section 2.13(b)(i) (as
modified hereunder) and Section 2.13(b)(ii) of the Limited Partnership Agreement
shall be as set forth in Section 5(d)(ii); provided, that the award agreements
relating to the Deferred Cash Interests granted as part of the Variable
Distributions in respect of Fiscal Years 2016 and 2017 shall provide that 25% of
each such grant of Deferred Cash Interests shall vest in accordance with the DCI
Plan on each of the first four anniversaries of March 1st of the year in which
the Deferred Cash Interests are granted, with the vested amounts to be paid to
the Limited Partner by the relevant Operating Partnership as of the last day of
the month following the date in which the applicable vesting date occurs, and
such Deferred


7
    

--------------------------------------------------------------------------------




Cash Interests shall only cease to vest and be subject to forfeiture in the
event that the Limited Partner is subject to a Withdrawal pursuant to clause (A)
(Cause) or clause (C) (resignation) of Section 8.3(a)(i) of the Limited
Partnership Agreement.
(c)    Profit Sharing Interests. The PSIs held by the Limited Partner shall not
vest but may be cancelled or reallocated from time to time in accordance with
the terms of the Limited Partnership Agreement.
(d)    Non-Competition Provisions.
(i)    Non-Competition Covenant. Notwithstanding any provisions hereof or of the
Limited Partnership Agreement to the contrary, the Restricted Period with
respect to the Limited Partner shall, solely for purposes of Section 2.13(b)(i)
of the Limited Partnership Agreement, conclude on the last day of the 12-month
period immediately following the date of the Limited Partner’s Special
Withdrawal or Withdrawal.
(ii)    Consequences of Breach. All grants of PSIs, Performance Cash
Distributions, PSI Cash Distributions, the Initial Class D Common Unit, New
Class D Units and Deferred Cash Interests shall be conditionally granted subject
to the Limited Partner’s compliance with the covenants set forth in Section
2.13(b)(i) (as modified hereunder) and Section 2.13(b)(ii) of the Limited
Partnership Agreement. Without limitation or contradiction of the foregoing, and
in addition to the applicability of Section 2.13(g) of the Limited Partnership
Agreement as described in Section 5(a), the Limited Partner agrees that it would
be impossible to compute the actual damages resulting from a breach of any such
covenants, and that the amounts set forth in this Section 5(d)(ii) are
reasonable and do not operate as a penalty, but are a genuine pre-estimate of
the anticipated loss that the Partnership and other members of the Och-Ziff
Group would suffer from the Limited Partner’s breach of any such covenants. In
the event the Limited Partner breaches any such covenants, then the Limited
Partner shall have failed to satisfy the condition subsequent to the grants of
PSIs, Performance Cash Distributions, PSI Cash Distributions, the Initial Class
D Common Unit, New Class D Units and Deferred Cash Interests and the Limited
Partner agrees that:
(A) on or after the date of such breach, the Initial Class D Common Unit and any
New Class D Units (or any Class A Common Units acquired in respect thereof)
received by the Limited Partner and all allocations and distributions on such
Common Units that would otherwise have been received by the Limited Partner on
or after the date of such breach shall thereafter be reallocated from the
Limited Partner in accordance with Section 2.13(g) of the Limited Partnership
Agreement, provided that any such Class D Common Units shall be treated as Class
A Common Units thereunder;
(B) on or after the date of such breach, no allocations shall be made to the
Limited Partner’s Capital Accounts and no distributions shall be made


8
    

--------------------------------------------------------------------------------




to the Limited Partner in respect of the Initial Class D Common Unit or any New
Class D Units (or any Class A Common Units acquired in respect thereof);
(C) on or after the date of such breach, (x) any PSIs held by the Limited
Partner shall be forfeited by the Limited Partner and cancelled in accordance
with the Limited Partnership Agreement, (y) any Deferred Cash Interests held by
the Limited Partner shall be forfeited by the Limited Partner and cancelled, and
(z) all allocations and distributions on such PSIs or in respect of such
Deferred Cash Interests that would otherwise have been received by the Limited
Partner on or after the date of such breach shall not thereafter be made;
(D) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of the Initial Class D Common Unit or any
New Class D Units (or any Class A Common Units acquired in respect thereof),
PSIs or Deferred Cash Interests shall be permitted under any circumstances
notwithstanding anything to the contrary in any other agreement;
(E) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequeath, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by the
Limited Partner through an exchange pursuant to the Exchange Agreement of any
Class A Common Units acquired by the Limited Partner in respect of the Initial
Class D Common Unit or any New Class D Units (“Exchanged Class A Shares”);
(F)    on the Reallocation Date, the Limited Partner shall immediately:
(x)
pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement, a lump-sum cash amount equal to the sum of: (i)
the total after-tax proceeds received by the Limited Partner for any Exchanged
Class A Shares that were transferred during the 24-month period prior to the
date of such breach; and (ii) any distributions received by the Limited Partner
during such 24-month period on Exchanged Class A Shares;

(y)
transfer any Exchanged Class A Shares held by the Limited Partner on and after
the date of such breach to the Continuing Partners in accordance with Section
2.13(g) of the Limited Partnership Agreement;

(z)
pay to the Continuing Partners in accordance with Section 2.13(g) of the Limited
Partnership Agreement a lump-sum cash amount equal to the sum of: (i) the total
after-tax proceeds received by the Limited Partner for any Exchanged Class A
Shares that were transferred on or after the date of such breach; and (ii) all



9
    

--------------------------------------------------------------------------------




distributions received by the Limited Partner on or after the date of such
breach on Exchanged Class A Shares; and
(G)    on the Reallocation Date, the Limited Partner shall immediately pay to
the Continuing Partners in proportion to the total number of Original Common
Units owned by each such Continuing Partner and its Original Related Trusts a
lump-sum cash amount equal to the total after-tax amount received by the Limited
Partner as Performance Cash Distributions and PSI Cash Distributions (including
in each case any cash distributions in respect of Deferred Cash Interests but
excluding any Quarterly Advances) during the 24-month period prior to the date
of such breach.
(e)    Cross-References. References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b), 2.13(g), 8.3(a)(ii) and 8.4(b))
that are modified by this Agreement shall be deemed to refer to such Sections as
modified hereby.
6.    Distributions on Class D Common Units. In connection with the Initial
Class D Common Unit and any New Class D Units, the Limited Partner shall be
entitled to receive distributions from the Partnership (i) in respect of the
Initial Class D Common Unit with respect to the income earned by the Partnership
beginning in the fiscal quarter during which the Admission Date occurred, and
(ii) in respect of any New Class D Units that are issued, but only if and when
such New Class D Units have been issued, in each case that are equivalent to
those generally distributable to the Partners of the Partnership in respect of
their Common Units; provided that New Class D Units granted as part of the
Variable Distribution in respect of any Fiscal Year shall not receive any
distributions or allocations in respect of the Net Income earned by the
Partnership during any period prior to the end of such Fiscal Year, including
the distribution that would otherwise be made on the 4Q Distribution Date
relating to such Fiscal Year. The amount of distributions per Common Unit made
by each of the Operating Partnerships shall be determined by the General Partner
in its discretion based on the services performed for the Operating Partnerships
by all of the Individual Limited Partners, as such services are determinative of
the performance of each of the Operating Partnerships.
7.    Entire Agreement. This Agreement, together with any other agreements
entered into on the date hereof between the Limited Partner and the Partnership
or its Affiliates, contains the entire agreement and understanding among the
parties as to the subject matter hereof and supersedes and replaces any prior
oral or written agreements between the Limited Partner and the Partnership or
its Affiliates, including the Consulting Agreement and the offer letter dated
June 1, 2016 from the Operating Partnerships and agreed and acknowledged by the
Limited Partner.
8.    Compensation Clawback. As a highly regulated, global alternative asset
management firm, Och-Ziff has had a long-standing commitment to ensure that its
partners, officers and employees adhere to the highest professional and personal
standards. In the case of fraud, misconduct or malfeasance by any of its
partners, officers or employees, including, without limitation any fraud,
misconduct or malfeasance that leads to a restatement of Och-Ziff’s financial
results, or as required by law, the Compensation Committee of the Board of
Directors


10
    

--------------------------------------------------------------------------------




of Och-Ziff (the “Compensation Committee”) would consider and likely pursue a
disgorgement of prior compensation, where appropriate based on the facts and
circumstances. The Compensation Committee will adopt and amend clawback
policies, as it determines to be appropriate, including, without limitation, to
comply with the final implementing rules regarding compensation clawbacks
mandated by the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and any other applicable law. The Compensation Committee may extend and
apply such clawback provisions to similarly situated levels of partners that may
not be required to be covered by applicable law as it determines to be necessary
or appropriate in its discretion. The Limited Partner hereby consents to comply
with all of the terms and conditions of any such compensation clawback policy
adopted by the Compensation Committee which may apply to the Limited Partner and
other similarly situated partners on or after the Admission Date, and also
agrees to perform all further acts and execute, acknowledge and deliver any
documents and to take any further action requested by Och-Ziff to give effect to
the foregoing.
9.    Defend Trade Secrets Act. Notwithstanding any other provision of this
Agreement or any other agreement entered into between the Limited Partner and
any member of the Och-Ziff Group: (a) pursuant to 18 U.S.C. § 1833(b), the
Limited Partner understands that she will not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret of the Och-Ziff Group that (i) is made (x) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to the
Limited Partner’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding; (b)
the Limited Partner understands that if she files a lawsuit for retaliation by
the Och-Ziff Group for reporting a suspected violation of law, the Limited
Partner may disclose the trade secret to her attorney and use the trade secret
information in the court proceeding if she (I) files any document containing the
trade secret under seal, and (II) does not disclose the trade secret, except
pursuant to court order; (c) nothing in this Agreement or any other agreement or
arrangement with any member of the Och-Ziff Group is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section; and (d) nothing in this Agreement or any
other agreement or arrangement with any member of the Och-Ziff Group shall
prohibit or restrict the Limited Partner from making any voluntary disclosure of
information or documents pertaining to alleged violations of law to any
governmental agency or legislative body, any self-regulatory organization, the
legal departments of the Och-Ziff Group, and/or pursuant to the Dodd-Frank Act
or Sarbanes-Oxley Act without prior notice to the Och-Ziff Group.
10.    Acknowledgment. The Limited Partner acknowledges that she has been given
the opportunity to ask questions of the Partnership and has consulted with
counsel concerning this Agreement to the extent the Limited Partner deems
necessary in order to be fully informed with respect thereto.
11.    Miscellaneous.
(a)     The Limited Partner represents that the execution, delivery and
performance of this Agreement by the Limited Partner does not and will not
conflict with,


11
    

--------------------------------------------------------------------------------




breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which the Limited Partner is a party or by which
she is bound.
(b)    Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.
(c)    Except as specifically provided herein and in the Limited Partnership
Agreement, this Agreement cannot be amended or modified except by a writing
signed by both parties hereto. The provisions of this Agreement relating to
PSIs, PSI Cash Distributions, Performance Cash Distributions, New Class D Units,
Deferred Cash Interests or the terms of any such awards that have been granted,
in whole or in part, at any time, may be amended by the PMC Chairman if he
determines in his sole discretion that the adoption of any such amendments are
necessary or desirable to comply with applicable law.
(d)    This Agreement and any amendment hereto made in accordance with Section
11(c) hereof shall be binding as to executors, administrators, estates, heirs
and legal successors, or nominees or representatives, of the Limited Partner,
and may be executed in several counterparts with the same effect as if the
parties executing the several counterparts had all executed one counterpart.
(e)    If any provision of this Agreement shall be deemed invalid or
unenforceable as written, it shall be construed, to the greatest extent
possible, in a manner which shall render it valid and enforceable, and any
limitations on the scope or duration of any such provision necessary to make it
valid and enforceable shall be deemed to be part thereof, and no invalidity or
unenforceability of any provision shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.
(f)    The failure by any party hereto to enforce at any time any provision of
this Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.
(g)    The Limited Partner acknowledges and agrees that, in the event of any
conflict between the terms of the Limited Partnership Agreement and the terms of
this Agreement with respect to the rights and obligations of the Limited
Partner, the terms of this Agreement shall control. Except as specifically
provided herein, this Agreement shall not otherwise affect any of the terms of
the Limited Partnership Agreement.
(h)    Any remedies provided for in this Agreement shall be cumulative in nature
and shall be in addition to any other remedies whatsoever (whether by operation
of law, equity, contract or otherwise) which any party may otherwise have.
13.    Section 409A. This Agreement as well as payments and benefits under this
Agreement are intended to be exempt from, or to the extent subject thereto, to
comply with


12
    

--------------------------------------------------------------------------------




Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, the Limited Partner shall not be considered to have terminated
employment with the Partnership for purposes of any payments under this
Agreement which are subject to Section 409A until the Limited Partner has
incurred a “separation from service” from the Partnership within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A and any payments described in this Agreement that are due within
the “short term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following the Limited Partner’s separation from
service shall instead be paid on the first business day after the date that is
six months following the Limited Partner’s separation from service (or, if
earlier, the Limited Partner’s date of death). To the extent required to avoid
an accelerated or additional tax under Section 409A, amounts reimbursable to the
Limited Partner shall be paid to the Limited Partner on or before the last day
of the year following the year in which the expense was incurred and the amount
of expenses eligible for reimbursement (and in kind benefits provided to the
Limited Partner) during one year may not affect amounts reimbursable or provided
in any subsequent year.




13
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.
 
OZ ADVISORS LP:
 
 
By:
Och-Ziff Holding Corporation,
 
its General Partner
 
 
By:
/s/ Wayne Cohen
Name:
Wayne Cohen
Title:
President and Chief Operating Officer
 
 
 
 
 
 
 
THE LIMITED PARTNER:
 
 
 
/s/ Alesia Haas
 
Alesia Haas
 
 









14
    

--------------------------------------------------------------------------------




AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
OZ ADVISORS LP
SIGNATURE PAGE
IN WITNESS WHEREOF, this Agreement is executed and delivered as of December 13,
2016 by the undersigned and the undersigned, do hereby agree to be bound by the
terms and provisions set forth in this Agreement.
 
OZ ADVISORS LP:
 
 
By:
Och-Ziff Holding Corporation,
 
its General Partner
 
 
By:
/s/ Wayne Cohen
Name:
Wayne Cohen
Title:
President and Chief Operating Officer
 
 
 
 
 
 
 
THE LIMITED PARTNER:
 
 
 
/s/ Alesia Haas
 
Alesia Haas
 
 









15
    